[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUN OF DECISION
The defendant's motion to dismiss is granted.
Connecticut courts have not addressed the issue in the present case. The bank is correct in arguing that the plaintiff must first obtain a judgment before the bank can be held liable for failure to attach the funds. The bank does not have any interest in this action. The plaintiff will still be able to bring an action against the bank at a later time, CT Page 12254 if she is successful in obtaining a judgment.
Judgment shall enter accordingly.
SANDRA VILARDI LEHENY, J.